Citation Nr: 0737755	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-40 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pain and numbness in the low back and right lower extremity, 
including the right foot, allegedly resulting from VA 
recommended physical therapy traction treatment in December 
2001.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
pain and numbness from the face, neck, and right upper 
extremity allegedly resulting from VA recommended physical 
therapy traction treatment in December 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(board) on appeal from a January 2004 rating determination of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2005, the veteran appeared at a videoconference 
hearing before the undersigned.  

In September 2005, the Board remanded this matter for 
additional development.  

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for pain and numbness from the face, neck, and right 
upper extremity allegedly resulting from VA recommended 
physical therapy traction treatment in December 2001, is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  




FINDING OF FACT

The objective and probative medical evidence reflects that 
the veteran did not incur any residuals or damage to his low 
back or right lower extremity, including his right foot, due 
to VA recommended physical therapy traction treatment in 
December 2001 as the proximate result of a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers.


CONCLUSION OF LAW

Compensation pursuant to 38 U.S.C.A. § 1151 for pain and 
numbness in the low back and right lower extremity, including 
the right foot, allegedly resulting from VA recommended 
physical therapy traction treatment in December 2001, is not 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The September 2005 and June 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the veteran was 
responsible for obtaining.  The September 2005 letter 
specifically requested that the veteran submit all evidence 
in his possession as it related to the issue on appeal.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the September 2005 and June 2006 notices.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in June 2006.  Even if the notice were found to be 
procedurally deficient, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to the appropriate disability rating or effective 
date to be assigned would be rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of death 
must also be an event not reasonably foreseeable.  Id.  But 
see generally Brown v. Gardner, 513 U.S. 115 (1994) (for 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the veteran has alleged that he incurred 
numbness in his low back and right lower extremity, including 
his right foot, due to at home physical therapy recommended 
by VA in December 2001.  The veteran has recounted that when 
he sought treatment by VA for numbness in his fingers he was 
given the option to undergo surgery or a home method of 
therapy.  The veteran opted for the home method of therapy 
and was set up with an over-the-door water weight.  He was 
instructed to sit for 20 minutes while the water weight 
pulled his neck.  After his first session, the veteran awoke 
with pain and numbness down his right side, which he alleges 
is a current ongoing problem.

In an August 2003 statement, the veteran's private physician, 
M. Narus, D.O., indicated that the veteran's symptom 
constellation was perplexing and difficult to define.  He 
stated that it was difficult to attribute the veteran's 
initial symptoms to the cervical traction and in fact some of 
his symptoms now suggested cerebral pathology rather than 
cervical pathology.  Demyelinating disease was also a 
consideration.  

In September 2003, the veteran's claims folder was reviewed 
by a VA examiner.  The examiner noted that the veteran was 
claiming that negligent physical therapy caused cervical pain 
and numbness on the right side of his face, neck, shoulder, 
and arm.  The veteran indicated that the negligent physical 
therapy caused an exacerbation of this condition.  He stated 
that in December 2001 he was sent home with a home traction 
unit.  He was supposed to have eight pounds of water for his 
traction.  However, he pre-filled with 15 pounds and this is 
what aggravated his back.  

The examiner noted that a review of the medical records 
showed that in May 2001, the veteran had a cervical spine 
film done for complaints of numbness in his left palm, which 
showed moderate degenerative intervertebral disc disease at 
C5-6 with narrowing, retrolisthesis, osteophyte formation, 
end plate sclerosis, and neural foramen stenosis.  The 
veteran continued to have problems and was seen by physical 
therapy.  She observed that there was a note in the chart 
that said that the veteran was seen in the clinic and had a 
diagnosis of left C5-6 radiculopathy and was being followed 
by a physician with regard to the diagnosis.  

Traction was recommended for therapy and the veteran received 
instructions for review on a neck shoulder care exercise 
program.  He appeared to have good knowledge and demonstrated 
it well.  On the initial physical therapy visit he was 
independent and was issued the home therapy traction unit.  
Follow-up telephone calls revealed he never actually tried 
the unit because he felt the one time trial in the clinic 
caused him more problems.  He returned the clinic for a 
follow-up visit and use of the unit was reviewed.  Nothing 
was described by the veteran that would warrant increased 
symptoms, so he was told it was his choice whether he wanted 
to use the unit or not.  

The examiner stated that it should be noted that at that 
time, the veteran was working construction and doing painting 
and that the physical therapy unit went over with the veteran 
the proper neck care program and issued him a cervical 
orthotic pillow and cold pack.  He was also told to notify 
them if he had any problems, which he did not, and he was 
discharged from the clinic.  

The veteran continued to see the neurologist and it was 
recommended that he take Ibuprofen up to three times per day.  
The examiner observed that a note later in 2003 indicated 
that the veteran did not take that much every day and that he 
only took a couple of doses every other day.  She observed 
that the veteran had a MRI in June 2002 that showed 
multilevel degenerative disc disease with areas of foraminal 
stenosis.  Again it was most prominent at C5-6 and C6-7 
levels.  The examiner stated that in reading the multiple 
notes in the chart, the veteran had been seen numerous times 
for increased neck pain.  With the foraminal stenosis, 
increased Ibuprofen was recommended to reduce the 
inflammation and it did not appear that the veteran followed 
the instructions in this respect.  

She stated that it was possible that the physical therapy, 
the traction itself, did aggravate the symptoms, but it did 
not appear to have caused any further damage to his neck, 
being that the MRI was pretty consistent with the x-rays that 
were taken prior to physical therapy.  She noted that from 
the reading of the records, physical therapy was not 
negligent in their job.  She indicated that there was always 
the potential of aggravation anytime you initiated a new 
therapy and that if the veteran did not continue on with that 
therapy, it was difficult to say if it was valuable or not.  
The examiner further noted that it did not appear that the 
veteran was compliant with increasing the non-steroidal anti-
inflammatory medication the doctor prescribed, a step which 
may have helped his symptoms.  

In a January 2004 letter, Dr. Narus indicated that the 
veteran was thought to suffer from post-traumatic myofascial 
syndrome secondary to over-the-door traction therapy on 
December 19, 2001.  

In September 2004, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported first 
noticing a problem with some numbness in his hands in 2000.  
He had this checked by a VA doctor.  Some evaluation was 
performed which showed arthritis in his neck.  Physical 
therapy was ordered.  The examiner noted that physical 
therapy, in December 2001, apparently included some neck 
traction in a sitting position.  Apparently traction was 
involved, as much as 15 pounds.  Typical weight for sitting 
traction was noted to be 7 pounds.  The veteran stated that 
the next day his neck had become very painful.  Pain also 
involved the right upper and lower extremity and associated 
numbness involved the right side of the face and the right 
upper and lower extremity.  The right lower extremity was ok 
before December 2001 and the veteran also denied any 
difficulty with his neck or right upper extremity before 
that.  He stated that his symptoms had continued ever since 
December 2001.  He denied having been totally well for even 
one week since then.  There was no worker's compensation 
claim pending.  

The present treatment involved careful activity and 
occasional pain medication.  He was doing special exercises.  
He was noted to have been evaluated by a private neurologist 
through 2003 and 2004.  He had not used any neck traction 
since December 2001.  The veteran could operate a car for two 
hours before his neck pain worsened.  He could also walk for 
30 minutes but this worsened his right extremity pain.  

Following examination, the examiner noted that the veteran 
had a history of pain and numbness starting with traction 
treatment in 2001.  He stated that the symptoms had continued 
and had been diagnosed as chronic muscular strain.  The 
examiner observed that there was some preexisting disc 
degeneration but it had not had symptoms prior to the 
traction and that these degenerative changes were probably 
not symptomatic now.  He noted that the present symptoms 
seemed to be totally muscular and that the cervical roots 
were probably ok.  Associated numbness on the right side of 
the face was diagnosed as probable referred distress from the 
neck muscle symptoms.  

The examiner also stated that the right upper extremity pain 
and numbness started with the same traction episodes in 
December 2001.  Continued symptoms were diagnosed as muscular 
strain plus some referred discomfort from the neck area.  He 
stated that there had not been any reliable evidence of 
cervical nerve root irritation or impairment with regard to 
the right upper extremity symptoms.  He also noted that there 
had not been any reliable evidence of a significant 
peripheral nerve problem in this area.  He also stated that 
the symptoms at the neck and right upper extremity were 
probably severely worsened by chronic tension and/or 
depression.  

The examiner noted that the claims folder was available for 
review.  He observed that a VA examination in January 2003 
made no mention of the cervical traction treatment.  He noted 
that it was indicated that there was no evidence of cervical 
root irritation or impairment.  The examiner further observed 
that the September 2003 VA examination report mentioned 
preexisting degenerative disc problems and pointed out that 
there was no evidence that the preexisting problems were 
worsened by the traction.  He also noted that a private 
neurologist, in multiple notes from August 2003 to March 
2004, felt that the veteran's symptoms were limited to 
muscular areas and his diagnosis was myofascial syndrome.  He 
stated that this would be similar to his diagnosis of chronic 
muscular strain.  He indicated that the private neurologist 
felt that the cervical traction should be considered as the 
etiologic agent for these muscular symptoms.  He noted that 
the private neurologist also did not apparently find any 
evidence of a worsening of the preexisting disc degeneration 
and also did not find any evidence of cervical nerve root 
irritation or impairment.  

The examiner indicated that he had been asked to comment on 
the present situation versus traction.  He noted that 
traction had been ordered by VA and done at the VA facility.  
The traction utilized somewhat more than the usual weight but 
that 15 pounds was still a very normal weight.  Seven pounds 
was the usual weight but traction up to 50 pounds was easily 
tolerated in a sitting position for brief periods, the 
limitation being the discomfort on the skin with this amount 
of traction.  Traction in surgery under anesthesia could 
easily be 50 pounds and did not cause damage.  The examiner 
stated that it was very unlikely that 15 pounds of traction 
caused any damage to the skeletal structure.  He further 
indicated that it was very unlikely that it worsened any 
preexisting disc problems or that it created any cervical 
nerve root problems.  

The examiner also noted that on the other hand, the situation 
of traction or physical therapy or something else in his 
life, appeared to have stimulated a muscular reaction in 
December 2001.  The veteran's present symptoms appeared to be 
almost totally muscular.  He observed that the private 
neurologist thought that the traction should be considered as 
the etiologic agent and he had no objection to that line of 
reasoning.  In other words, he thought it was reasonable to 
say that an episode of neck traction in physical therapy did 
stimulate a muscular reaction in the neck and right upper 
extremity.  It was the VA examiner's opinion that it was more 
likely than not that the present muscular symptoms in these 
areas related to an episode of traction or some other aspect 
of physical therapy in December 2001.  

The examiner noted that long-term prognosis versus this 
physical therapy should also be mentioned.  He stated that 
the veteran had rather bad disc degeneration which preexisted 
the onset of his symptoms.  He further noted that the veteran 
did vigorous work including overhead work.  The examiner 
indicated that it seemed probable that the neck would have 
eventually developed these symptoms even without the episode 
of physical therapy.  He stated that it was his opinion that 
the symptoms as of January 2005 should be considered to be 
primarily related to degenerative problems and they should be 
considered to be primarily related to preexisting 
degenerative problems.  He indicated that muscular symptoms 
from this episode might persist for a while but by January 
2005 they would have been present for four years.  The 
examiner opined that that would be a reasonable time of 
healing of muscular symptoms.  He noted that persistence of 
neck and right upper extremity pain problems after January 
2005 should probably be considered as mainly symptoms due to 
preexisting degenerative problems.  He again noted that it 
was his opinion that these degenerative problems would have 
eventually created neck symptoms even without this traction 
episode.  

The examiner also indicated that it was his belief that the 
muscular portion of the veteran's present difficulty could be 
considered to have a foundation with his VA physical therapy 
experience.  He reported that there was no evidence that this 
treatment worsened any preexisting degenerative problems and 
that there was no evidence that this caused any difficulty 
with cervical nerve roots or the peripheral nerves.  The 
examiner also stated that 60 percent of the veteran's 
muscular pain problem represented a tendency toward muscular 
difficulties which had not been previously symptomatic and 
that 40 percent of the veteran's present muscular difficulty 
would represent symptoms which have persisted from the 
physical therapy episode.  

Furthermore, the examiner noted that the veteran did have 
some objective evidence of neck problems but they were 
primarily degenerative changes, which preexisted the onset of 
symptoms.  He also noted that the muscular signs and symptoms 
were also somewhat objective.  However, there was evidence of 
severe worsening of symptoms.  He stated that the worsening 
of the symptoms had been almost totally to the muscular areas 
including the referred patterns of numbness relating to these 
muscular problems.  A percentage on this would be that 55 
percent of the present muscular symptoms at neck, right upper 
extremity, right face, and right lower extremity represent 
the basic muscular situation.  45 percent of the symptoms in 
these areas represented a significant worsening due to 
subjective factors such as chronic tension or depression.  He 
also noted that preexisting drug abuse problems might also 
have been a factor in the subjective worsening.  

In a November 2004 letter, Dr. Narus indicated that he had 
reviewed the September 2004 report from the VA physician and 
that he was in complete agreement with his assessment.  

At his June 2005 hearing, the veteran reported that in 
December 2001, he was instructed about over-the head therapy.  
He noted that following therapy he awoke with numbness in his 
face which continued all the way down his right side.  He 
testified that 15 pounds of pressure was used when it should 
have only been 7 pounds.  He noted that he was prescribed 
medication for a month but stated that there was no 
improvement.  He indicated that an MRI was performed and that 
he was placed on Ibuprofen for the pain.  The veteran 
reported that he currently had paralysis and pain on his 
right side most of the time.  

In September 2005, the Board remanded this matter for 
additional development, to include an additional VA 
examination.  The examiner was requested to first determine 
whether the veteran had a current and chronic muscular 
disorder on his right side.  If so, the examiner was to 
provide an opinion as to whether it is at least as likely as 
not (e.g., a 50 percent or greater probability) that the 
veteran's current muscular disorder was caused or exacerbated 
by negligence or fault on the part of VA treatment providers 
in December 2001. 

Subsequent to the September 2005 remand, the veteran 
submitted lay statements from several individuals noting that 
the veteran reported having had problems with his right side 
following his December 2001 physical therapy.  Statements 
from M. W., S. R., R. M., and B. F., indicated that the 
veteran had problems with his right side following the 
December 2001 therapy.  

The veteran was afforded an additional VA examination in 
August 2006.  The examination was performed by the same 
physician who had performed the September 2004 VA 
examination.  He noted that the veteran attributed all his 
neck and right upper extremity problems to the December 2001 
therapy.  The veteran indicated that prior to this therapy, 
the symptoms were minimal.  He stated that with traction he 
had the rapid onset of severe orthopedic difficulty at the 
neck and right upper extremity.  This also included the back 
and right lower extremity.  He noted that there was some 
improvement over the first three months but the symptoms had 
continued since that time.  

Following examination, the examiner indicated that the 
diagnosis of the neck and upper extremity were the same as 
they were in his September 2004 report.  He also rendered a 
diagnosis of chronic muscular strain superimposed on 
degenerative instability.  The examiner indicated that lumbar 
nerve root irritation was a question on the right but there 
was nothing really definite.  Associated right lower 
extremity pains were diagnosed as muscular strain plus 
referred pain from the back.  Slight nerve root irritation 
was also a possibility.  The examiner further observed that 
the veteran had right foot pain and numbness and had the same 
diagnosis and symptoms in the full length of the right lower 
extremity.  He also noted that the orthopedic symptoms were 
worsened by chronic tension or depression.  The examiner 
stated that continued orthopedic distress could be expected 
and that this would probably include neck, back, and right-
sided extremities.  

As to the onset of the symptoms related to the back and right 
lower extremity, the examiner indicated that these apparently 
did not begin immediately with the neck traction episode.  He 
noted that the veteran even denied having back pain when he 
saw him in September 2004, although perhaps he did not 
correctly understand him.  He stated that the eventual 
development of back and right lower extremity symptoms had 
been very bothersome to the veteran.  He noted that the 
veteran's private neurologist had not found any way to 
attribute these problems to the neck traction episode.  The 
examiner stated that the veteran would have developed the 
chronic symptoms of the back and right lower extremity even 
without the neck and right upper extremity symptoms.  He 
opined that the veteran's back and lower right extremity 
symptoms were not related to military, the December 2001 
traction episode, or chronic problems at the neck and right 
upper extremity.  He indicated that it was much more likely 
than not that these back and right lower extremity symptoms 
were not related to military, neck traction, or neck pain 
problems.  

As it relates to the back and right lower extremity, 
including the foot, the Board notes that the August 2006 VA 
examiner, following a comprehensive examination of the 
veteran and thorough review of the claims folder, indicated 
that the onset of symptoms related to the back and lower 
right extremity did not immediately begin with the neck 
traction episodes.  He further observed that the veteran's 
private neurologist had not attributed either of these 
problems to the neck traction episode.  He also stated that 
the veteran would have developed the chronic symptoms of the 
back and lower right extremity even without the traction 
episode.  He further indicated that it was more likely than 
not that he veteran's back and lower extremity symptoms were 
not related to the neck traction incident.  

The Board is giving more probative weight to the August 2006 
VA examiner's opinion as it was based upon a thorough review 
of the veteran's claims folder, and he provided specific and 
detailed reasons for his conclusions.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the Board may favor the opinion of 
one competent medical professional over that of another so 
long as an adequate statement of reasons and bases is 
provided).  Significantly, the Board notes the absence of 
evidence of disability attributable to a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers.

The veteran has expressed his belief that his current low 
back and right lower extremity disorders are related to the 
December 2001 neck traction incident.  However, as the 
veteran has not been shown to have medical training or other 
expertise, he is not qualified to express an opinion 
regarding any medical causation.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, the veteran's lay opinions cannot be accepted 
as competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  Likewise, the lay statements from 
the veteran's friends cannot establish medical causation.  
Moreover, Dr. Narus has not indicated that the veteran's 
current low back and right lower extremity problems including 
the right foot, are related to the traction incident.  

Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for pain and numbness in the back and right lower extremity, 
including the right foot, allegedly resulting from VA 
recommended physical therapy traction treatment in December 
2001, is denied.  


REMAND

With regard to the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for pain and numbness 
from the face, neck, and right upper extremity allegedly 
resulting from VA recommended physical therapy traction 
treatment in December 2001, the Board observes that in the 
September 2005 remand, the Board made note of the conflicting 
opinions of record.  It further requested that the veteran be 
afforded an additional VA orthopedic examination, with the 
examiner being requested to first determine whether the 
veteran had a current and chronic muscular disorder on his 
right side, and if so, to provide an opinion as to whether it 
was at least as likely as not (e.g., a 50 percent or greater 
probability) that any current muscular disorder was caused or 
exacerbated by negligence or fault on the part of VA 
treatment providers in December 2001. 

In his August 2006 report, the VA examiner focused on the 
veteran's back and right lower extremity, including his right 
foot.  Although the Board notes that the examiner indicated 
that he had previously listed his diagnoses as to the neck 
and right upper extremity in his September 2004 report, he 
did not indicate whether those diagnoses were still present, 
and, if they were present, whether it was at least as likely 
as not that they were caused by or exacerbated by negligence 
or fault on the part of VA treatment providers in December 
2001.  As the examiner did not provide the opinions required 
in the prior Board remand, further action by the Board would 
be in violation of the holding in Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  If possible, return the claims folder 
to the examiner who performed the August 
2006 VA examination.  This individual, or 
if necessary another examiner, should, 
following a thorough review of the claims 
folder, answer the following questions:  
Does the veteran currently have a current 
and chronic muscular or neurologic 
disorder of the right side of his face, 
his neck, or his right upper extremity?  
If the answer is yes to any of these 
areas, please provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's current 
muscular/neurological disorder(s) was 
caused or exacerbated by a showing of 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault in December 2001.  If 
the examiner is not available, schedule 
the veteran for an additional VA 
examination with the examiner being 
requested to answer the above listed 
questions.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

2.  If the claim is not fully granted, 
issue a supplemental statement of the 
case to the veteran and his 
representative, before returning the case 
to the Board after an appropriate period 
of time, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


